UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2014 – March 31, 2015 Item 1: Reports to Shareholders Semiannual Report | March 31, 2015 Vanguard Equity Income Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 26 Trustees Approve Advisory Arrangements. 28 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice.
